PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/328,731
Filing Date: 27 Feb 2019
Appellant(s): Wulf, Oliver



__________________
Thomas Canty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/20/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/14/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Kiel
Claim(s) 1-6, 10, 12-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiel et al. (U.S. Patent Pub. No. 2013/0214588) (cited by Applicant).  Kiel is directed to a valve device in a brake system.  See Abstract. 
Claim 1: Kiel discloses an electronically controllable pneumatic brake system [Figs. 6, 7] for a vehicle, the electronically controllable pneumatic brake system comprising: wheel brakes (48; 196, 198, 200, 202) configured to brake wheels of the vehicle, wherein a service brake braking pressure (46) can be imposed on each of the wheel brakes via pneumatic paths (162, 171, 172) starting from a foot brake valve (54); and an electronically controllable monostable bypass valve (78) having a first switching position (lower position) and a second switching position (upper position), wherein the monostable 
Claim 2: Kiel discloses an axle modulator (17) is disposed in the respective pneumatic path between the foot brake valve and the respective wheel brake, wherein the axle modulator outputs an air volume-boosted axle modulator pressure depending on a service brake control pressure.  See Fig. 6. 
Claim 3: Kiel discloses that the monostable bypass valve is disposed in the pneumatic path in a control line between the foot brake valve and a pneumatic control input (74) of the axle modulator, and wherein the monostable bypass valve connects, in the first switching position, connects the foot brake valve to the pneumatic control input of the axle modulator to select the actuation pressure as the service brake control pressure, and connects, in the second switching position, the pressure medium reservoir to the pneumatic control input of the axle modulator to select the service brake control pressure depending on the reservoir pressure.  See Fig. 6. 
Claim 4: Kiel discloses that the monostable bypass valve is disposed between the axle modulator and a wheel brake in the respective pneumatic path, and wherein the monostable bypass valve connects, in the first switching position, the axle modulator to the respective wheel brake to forward the air volume-boosted axle modulator pressure as the service brake braking pressure depending on the actuation pressure demanded by the manual actuation of the foot brake valve, and connects, in the 
Claim 5: Kiel discloses that each of the plurality of pneumatic paths includes a monostable bypass valve, and wherein each of the monostable bypass valves is configured to be switched mutually independently to carry out steering braking.  See Fig. 7. 
Claim 6: Kiel discloses that the monostable bypass valve can be electrically actuated by a bypass signal provided by a bypass control device for redundant electropneumatic actuation of the wheel brakes in the event of a failure or a defect of the electronically controlled actuation of the service brakes, wherein the monostable bypass valve changes into the first switching position if there is no actuation by the bypass signal and changes into the second switching position in the event of actuation by the bypass signal, wherein the first switching position is a stable switching position, and wherein the first switching position is a de-energized position and the second switching position is an energized switching position.  See para. 0037, 0061, 0066, 0073, 0083-84. 
Claim 10: Kiel discloses that the monostable bypass valve is implemented as an electronically controllable 3/2-way valve.  See Fig. 6. 
Claim 12: see claims 1 and 6. 
Claim 13: see claim 6 above. 
Claims 15 and 16: Kiel discloses a utility vehicle with an electronically controlled pneumatic brake system as claimed in claim 1.  See para. 0002. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Kiel in view of Fries
Claims 7-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiel in view of Fries et al. (U.S. Patent No. 8,382,448).  Fries is directed to a compressed air supply system for a utility vehicle.  See Abstract.
Claims 7-8: Kiel is relied upon as in claim 1 above but does not disclose activating the bypass valve in a “pulse-width modulated manner.”  Fries discloses providing a signal in a pulse width modulated manner for alternating changeover between the first switching position and the second switching position to implement graduated braking and to implement a cadence braking function by varying the service brake braking pressure for a pneumatic brake system in a utility vehicle.  See Fig. 4; col. 7, line 46 – col. 8, line 12.  Fries further discloses that the valve is alternately energized for a pulse time and de-energized for a pause time for alternating changeover of the monostable bypass valve, wherein the pulse time lies between 5 ms and 1000 ms and the pause time lies between 0 ms and 2000 ms.  See col. 7, lines 60-62 (50 ms pulse time and 50 ms pause time).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use PWM valve control because this is a commonly employed technique to provide desired fluid flow in pneumatic paths in brake systems to give a desired braking action and ‘feel’ for the driver. 
Claim 14: see claims 7 and 8 above. 

Kiel in view of Schnittger
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiel in view of Schnittger et al. (U.S. Patent Pub. No. 2017/0096133).  Schnittger is directed to a relay valve that includes a restrictor and safety valve in the pneumatic fluid path from the reservoir.  See Fig. 1. 
Claims 9 and 11:  Kiel is relied upon as in claim 1 above, but does not disclose the use of a “choke” and a “safety valve” between the reservoir and the bypass valve.  Schnittger discloses the use of a choke and/or a pressure reducer (18) is disposed between the respective pressure medium reservoir (11) and the monostable bypass valve (22)  to limit a volumetric flow passing to the monostable bypass valve or the reservoir pressure passing to the monostable bypass valve, and a safety valve (14) that is energized at the same time as the monostable bypass valve is disposed between the monostable bypass valve and the pressure medium reservoir to implement a safety function, by which the imposition of the service brake braking pressures as a function of the reservoir pressure can be prevented in the event of unintentional setting of the second switching position of the monostable bypass valve.  See Fig. 1. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use a choke and safety valve because it is a design choice, where providing a restrictor is sometimes used to ensure controlled fluid flow from an accumulator/reservoir to the valve, and a safety valve is sometime used to ensure proper directional flow in the case of unintentional switching of another adjacent valve.  These components are often employed in the art as a design preference and simply improve the general functionality of the brake control system. 


(3) Response to Argument
	A.	Kiel properly anticipates claim 1 despite relying on both Figures 6 and 7
	Appellant contends in a single sentence that Kiel cannot anticipate claim 1 because the 102 rejection relies on both Figures 6 and 7 and “it is improper to combine elements from different embodiments in an anticipation rejection.”  See Brief at page 4.  In an attempt to elaborate on this contention, Appellant may be referring to the fact that in the Kiel “Brief Description of the Drawings” Figure 6 is described as “a circuit diagram of the valve device according to the second exemplary embodiment depicted in FIG. 2” (depicting valve device 1’), and Figure 7 is described as “a circuit diagram of a brake system having the valve device according to the embodiment depicted in FIG. 1” (employing valve device 1, which is depicted in Figure 3).  See para. 0047-48.
In response, it is clear from the Kiel specification that, despite internal differences between 1st embodiment valve device 1 in Figure 3 and 2nd embodiment valve device 1’ in Figure 6, these valve devices are intended to be interchangeably inserted into the brake system disclosed in Figure 7.  Evidence of this comes from: (1) the nearly identical housings of these two embodiments depicted in Figures 1 and 2 with the same pneumatic ports; (2) every embodiment of the valve device, as seen in Figures 3-6, includes the same four pneumatic ports 16, 16’, 16’’ and 16’’’; (3) paragraph [0069] explicitly states with regard to Figure 6 that the “housing block 10 is however of identical design to the housing blocks 10 of the valve devices according to Figs. 3, 4 and 5;” (4) paragraph [0069] further states “it is thus possible…for the valve device 1 or 1’, 1’’ or 1’’’ [sic] to be fastened to a vehicle frame without the need to provide different adapters or other holding apparatuses for this purpose;” and (5) paragraph [0086] states that “[a]ll of the features specified in the above description and in the claims may be used both individually and also in any desired combination…all combinations of features should be regarded as being disclosed.”  
It is apparent that any of these valve device embodiments, including the one depicted in Figure 6, may be inserted into the brake system of Figure 7.  Appellant has provided no evidence to the contrary.  Requiring additional figures of the brake system with the sole difference being the reference numeral of the valve device (1’ instead of 1) would be duplicative and unnecessary.  
	B.	Kiel properly discloses the “second switch position” limitation of claims 1 and 12
	Appellant contends that while Kiel properly discloses the “first switch position” limitation of the monostable bypass valve, it allegedly fails to disclose the “second switch position” limitation of the monostable bypass valve, as recited in independent claims 1 and 12.  Specifically with regard to claim 1, Appellant states that Kiel does not show that the bypass valve 78 has a “second switch position” that supplies a brake pressure to the wheel brake 48 that “is specifiable depending on a reservoir pressure prevailing in a pressure medium reservoir.”  See Brief at page 5.  As for claim 12, Appellant neglects to even point to specific language in the claim that is thought to be missing from Kiel but merely states that the operation of bypass valve 78 “does not contemplate the features of claim 12.”  See Brief at pages 5-6.
Understanding the two positions of Kiel’s “monostable bypass valve”
	Kiel discloses an electronically controllable pneumatic brake system in Figure 7, and it may employ the use of valve device 1’ depicted in Figure 6, as discussed in section A, supra.  Valve device 1’ includes the claimed “monstable bypass valve” 78, which is a 2-position solenoid valve.  In the “first switch position,” this is the initial, default, or unenergized position depicted in Figure 6 and on the left side of the marked up figure below, where bypass valve 78 employs its ‘bottom box’ portion.  In this position of the bypass valve 78, Kiel discloses that actuation of the foot brake valve 54 will provide a service brake braking pressure in the pneumatic path to the wheel brake 48.  As seen in the left side of the marked up figure below, the pneumatic path starts from foot brake valve 54 and proceeds along pneumatic paths 58, 118, 120, 124, 74 and 64 before reaching wheel brake 48.
	In the “second switch position,” this is the activated or energized position depicted on the right side of the marked up figure below, where bypass valve 78 is shifted downwards and employs its ‘top box’  portion.  In this position of the bypass valve 78, Kiel discloses that the service brake braking pressure in the pneumatic path to the wheel brake 48 depends on the pressure in the pressure medium reservoir 44.  As seen in the right side of the marked up figure below, the pneumatic path starts from reservoir 44 and proceeds along pneumatic paths 60, 122, 124, 74 and 64 before reaching wheel brake 48. 

    PNG
    media_image2.png
    464
    894
    media_image2.png
    Greyscale

Kiel discloses the recited functionality associated with the two valve positions of claim 1
Figure 6 of Kiel properly discloses the claimed functionality of the brake system in both the “first switch position” and the “second switch position” of the monostable bypass valve 78 as recited in claim 1.  First, Appellant appears to concede that the “first switch position” is present in Kiel.  See Brief at page 4.  As for the “second switch position,” Appellant erroneously contends that “[a]t a second switch position of the Kiel electromagnetic valve 78, the braking pressure from the foot pedal 54 is connected to the pressure reservoir 44 and the duct 74 is disconnected from the braking pressure.”  See Brief at page 4.  As discussed and illustrated above, this assertion is incorrect.  At the second position of the valve 78, the braking pressure is disconnected from the foot pedal 54, and the pressure reservoir 44 is connected to the duct 74 and wheel brake 48.  It is unclear why/how Appellant fails to see this, perhaps because the Appellant mistakenly focuses on Figure 3, where the valve 78 is itself the same structurally but the alternate circuity of the overall valve device results in different functionality more closely aligned with their mischaracterization.  Thus, Kiel meets the claim 1 limitation of a “second switch position” of the bypass valve providing a service brake pressure depending on reservoir pressure.  
As for the last limitation of claim 1, it should be noted that there is ambiguity in requiring that the position of the bypass valve produces a service brake pressure depending “only on the actuation pressure and/or depending on the reservoir pressure.”  How can the service brake pressure depend only on actuation pressure and also depend on reservoir pressure?  This limitation is nonsensical, unclear at best, and arguably merits an indefiniteness rejection. 
Appellant has not specified what claim 12 limitation is allegedly missing from Kiel and Appellant improperly equates claim 12 with claim 1 despite it not requiring any of the same valve functionality

First, and as stated earlier, Appellant has not explicitly stated why the 102 rejection of claim 12 due to Kiel is allegedly deficient.  Appellant strangely has not pointed to an actual claim 12 limitation that is believed to be missing in Kiel. Merely asserting that the operation of bypass valve 78 “does not contemplate the features of claim 12” is conclusory and insufficient to properly traverse the instant rejection.  See Brief at pages 5-6.
In addition, Appellant’s brief traversal of claim 12 may stem from the mistaken belief that the two independent claims recite similar functionality with regard to the operation of the “monostable bypass valve.”  First, while claim 12 defines a bypass valve “second switch position,” it does not further recite any specific function in connection with that position (as recited more narrowly in claim 1).  Second, claim 12 does not even require that the service brake pressure depends on the reservoir pressure (as recited more narrowly in claim 1).  Instead, claim 12 broadly recites the step of “producing a service brake braking pressure depending on the actuation pressure provided by the non-actuated foot brake valve and/or depending on the reservoir pressure.”  This limitation provides that only one of the two recited operations is needed, irrespective of valve positioning.  Thus claim 12 does not require nearly the same functionality recited in claim 1, let alone a service brake pressure that is dependent on reservoir pressure in a “second switch position” of the bypass valve.  Appellant’s cursory traversal of this claim rejection, by improperly equating it with the traversal of claim 1, is unpersuasive and without merit. 
C.	The 103 rejections of dependent claims 7-9, 11 and 14 are proper since the traversal of claims 1 and 12 are without merit
	Appellant traverses the 103 rejections of all the dependent claims solely because of the alleged deficiencies of Kiel in anticipating each and every limitation of the independent claims.  See Brief at pages 6-7.  Since Appellant’s arguments hinge entirely on the traversal of the 102 rejection of claims 1 and 12, which are without merit, no response is necessary here and the 103 rejections should also be upheld. 


(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VISHAL R SAHNI/Primary Examiner, Art Unit 3657             
                                                                                                                                                                                           Conferees:

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657           
                                                                                                                                                                                             /David Okonsky/
Supervisory Patent Examiner, Art Unit 3600

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.